MEMORANDUM **
Petitioner-Appellant Claudius Johnson appeals the district court’s judgment dismissing his petition for a writ of habeas corpus as time-barred. Johnson contends that the statute of limitations should be statutorily and/or equitably tolled to render his petition timely filed under the Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C. § 2244(d)(2). We have jurisdiction under 28 U.S.C. § 2253. After a de novo review, Biggs v. Duncan, 339 F.3d 1045, 1047 (9th Cir.2003), we affirm.
Johnson is not entitled to statutory tolling during the time his petitions for writ of mandate were pending in the California state courts. Statutory tolling applies while a “properly filed application for State post-conviction or other collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Section 2244(d)(2) does not apply here because Johnson’s mandate petitions sought orders to compel document production, not review of the pertinent judgment or claim.
Nor is Johnson entitled to equitable tolling. Although the magistrate judge addressed equitable tolling in his report and recommendation, this case is primarily about statutory tolling. In fact, Johnson objected to the magistrate’s recommendation only on the basis of statutory tolling. Therefore, we are not required to consider his arguments with respect to equitable tolling. See In re Prof'l Inv. Props. of Am., 955 F.2d 623, 625 (9th Cir.1992) (“Generally, an appellate court will not consider arguments not first raised before the district court unless there were exceptional circumstances.”). Even if this issue were properly before us, however, equita*190ble tolling is not warranted. Equitable tolling applies “only if extraordinary circumstances beyond a prisoner’s control make it impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.1999) (citations and quotations omitted). This showing has not been made here. Johnson has presented no evidence to support his claim that he did not receive all critical transcripts from the trial court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.